Citation Nr: 1205814	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Edye U. Moran, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 until July 1945.  

This matter originally came before the Board of Veterans' Appeals (Board) following an appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter has since been transferred to the jurisdiction of the RO in Atlanta, Georgia.  

Subsequently, this claim was remanded for additional development in a July 2008 Board decision.  When this matter was again before the Board in January 2009, the Board denied service connection for PTSD.  

The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's January 2009 decision and remanding the case for compliance with the terms of the JMR.  The Board then, in a September 2010 decision, remanded this matter for additional development as suggested by the JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.  



(CONTINUED ON THE FOLLOWING PAGE)


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this service connection claim for PTSD at present without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for PTSD.  In written submissions and testimony, the Veteran contends that he developed his disability due to traumatic experiences in service.  

Service personnel records reveal that the Veteran trained in a naval fire and rescue unit and then became an aviation machinist's mate.  They show that the Veteran was transferred to Naval Auxiliary Air Station Saufley Field in Florida in October 1943 after boot camp and spent six months as a member of a "crash truck crew," for example as a "foamite nozzleman."  They also show that he was discharged in July 1945 for a physical disability, which was identified as somnambulism, or falling out of bed and sleepwalking.  A Board of Medical Survey found the Veteran unfit for service.  

In his August 2006 PTSD stressor statement, the Veteran reported that his stressful incidents occurred while stationed at the Saufley Naval Air Field in Florida, in approximately October or November 1943, while he was assigned to the Fire and Rescue Unit.  He stated that he was sent into burning aircraft to rescue mannequins or people.  His September 2009 brief to the Court clarified that his stressor was his actual training in a naval Fire and Rescue Unit in October 1943.  

During his June 2008 Board hearing, the Veteran clarified that he was trained to perform rescue work, and that he would practice going into flames in an asbestos suit to rescue people.  He also reported that he was part of a fire fighting crew for six months, including from September 1943 until February 1944.  

Another stressor claim involved being a passenger in a plane that went into free fall, prior to the pilot regaining control.  In an April 2008 statement, the Veteran reported that one day while he was stationed at Saufley, he was flight training in a SPD dive bomber with an engine that stopped working and he and the other passengers barely escaped crashing.  He reported having nightmares and intrusive thoughts due to that incident.  Apparently the same incident is noted in both his August 2006 statement and in his April 2008 statement.  

The February 2010 JMR indicated that the Veteran also had a claimed stressor of having his leg run over by a fire truck while stationed at Saufley Field between December 1943 and February 1944.  

Service treatment records reveal that in June 1945 the Veteran sought treatment for walking in his sleep and falling out of bed.  A naval medical officer recorded that since the Veteran had been walking in his sleep, work or exercise would cause this inward nervousness and the Veteran would feel very tense and excited.  Another medical officer diagnosed somnambulism and noted these "troubles" started about 18 months before, or approximately December 1943.  The Veteran was then transferred to the naval hospital at Pensacola for approximately three weeks before his medical discharge from service.  A June 1945 hospital record noted that the Veteran had been having nightmares during the past one and one-half years.  

An undated private medical record, apparently from a private physician in the summer of 1945, indicated that the Veteran probably had a mild anxiety state manifested by insomnia, restlessness and sleep walking with nothing found on physical examination to account for this condition.  

Post-service, the Veteran was diagnosed with both parasomnia not otherwise specified and a hyperstartle response in August 1999 VA examinations.  He told one of the VA examiners that he used to wear an asbestos suit to put out fires while in service, but otherwise these examination reports made no mention of what the Veteran later claimed were his inservice stressors.  The examiner who diagnosed hyperstartle response also indicated, without explanation, that he did not think that somnambulism was the Veteran's primary problem in the past.  

In an October 1999 rating decision, the Veteran was service-connected for parasomnia not otherwise specified/hyperstartle response.  

The Veteran was diagnosed with PTSD in January 2005 by a VA doctor.  An August 2006 letter from this same VA physician, Dr. J.D.L., noted that the Veteran had PTSD from his time in service.  

A June 2006 VA medical record noted an Axis I diagnosis of chronic PTSD.  The medical officer noted that criteria A of the DSM-IV was met to support a PTSD diagnosis because the Veteran reported feeling extreme horror and fear during his rescue training exercises and the actual rescues.  The Veteran described having to enter burning aircrafts to rescue pilots, some of whom were already dead.  

In February 2007, a VA staff psychiatrist noted that the Veteran's PTSD diagnosis was as likely as not the equivalent diagnosis as undifferentiated somatoform disorder for which the Veteran was already service-connected.  The psychiatrist noted that many somatic complaints can be the result of PTSD and if not explained otherwise are likely caused by PTSD.  

An October 2007 VA medical record noted that Dr. J.D.L. reported reviewing the Veteran's medical records and stated that he was of the medical opinion that the correct diagnosis in the Veteran's case was PTSD rather than a "somatoform disorder."  

A January 2010 VA examiner noted in his report and addendum that the Veteran's startle response, nightmares and falling out of bed are part of his PTSD complex and that he did not have these symptoms of PTSD until his service in the Navy.  The Veteran reported constant symptoms since about 1944.  The VA fee-basis psychiatrist also noted that these PTSD symptoms evolved after the Veteran's traumatic service experiences.  

The examiner noted that the Veteran told him that during his training with the fire and rescue unit he had to remove mannequins from burning planes in preparation for being able to do that if the real life situation arose.  He felt terror on many occasions when he had to put on his asbestos suit and go through training exercises into burning planes.  The Veteran said that he felt his life was in danger every time he put on the asbestos suit and went into a burning plane.  It was also noted that these training exercises happened multiple times while he was run over only one time.  He began to have nightmares about burning planes which would wake him up.  He would thrash wildly about and fall out of bed and injure himself.  He also told the examiner of many instances of sleep walking.  

A November 2010 VA examiner also diagnosed PTSD.  The VA psychiatrist commented that the Veteran's condition met the criteria for PTSD which arose after he was thrown off a fire truck which ran over his foot.  The examiner noted that the Veteran started having nightmares while still in service and would startle easily.  He stated that this startle response has been so prominent that sometimes the Veteran's peers had teased him.  He noted too that the Veteran still had nightmares and thrashed around in his sleep.  

VA treatment records associated with the claims file show treatment for PTSD and that VA medical personnel have assigned an Axis I PTSD diagnosis.  

Lay statements associated with the claims file include signed letters from fellow members of the Augusta, Georgia, fire department, who commented on the Veteran's trouble sleeping, sleep walking, and falling out of bed over the years.  

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at least at an approximate balance and the Veteran's claim for service connection for PTSD will be allowed.  

As noted above, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

VA revised 38 C.F.R. § 3.304(f) regarding the PTSD stressor requirement, effective July 13, 2010.  The Board noted in its September 2010 remand that the regulation for PTSD had been updated relaxing verification requirements for stressors related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  However, according to a December 2004 VA treatment record, the Veteran has conceded that he never served in combat.  In his September 2009 brief to the Court, his attorney reported that the Veteran had not served overseas or in combat, but served his entire term of active duty in Florida at naval air stations.  Therefore, before remanding for further development, the Board determined in its September 2010 decision that the Veteran still needed a verified stressor in order to establish service connection for PTSD.  

After the Board's last remand in September 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) reported that the history of Naval Auxiliary Air Station Saufley Field did not document that the Veteran had his left leg run over by a fire truck between January 1943 and March 1945.  However, the RO sent no requests to the JSRRC after the Board's last remand concerning the Veteran's other alleged stressors.  

In this case, the Board believes that evidence in the record corroborates that the Veteran likely underwent traumatic experiences during his training for the fire and rescue unit during October and November 1943.  As noted above, service records indicate that the Veteran was assigned to Saufley Field in October 1943 where he spent six months as a member of a crash truck crew, including service as a foamite nozzleman.  It is reasonable to conclude this entry represents the Veteran's service in what he termed the fire and rescue unit at Saufley Field.  

In addition, when the evidence establishes a PTSD diagnosis during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 C.F.R. § 3.304(f)(1) (2011).  This appears to be such a case.  As explained further below, the Veteran's current PTSD diagnosis is directly related to his inservice diagnosis of a sleep disorder which led to his medical discharge from active duty.  In addition, his claimed stressor, training with fire in October and November 1943 while in the fire and rescue unit, is related to his period of active duty and is consistent with the circumstances, conditions, or hardships of his period of service as documented in the documentary and lay evidence of record.  

While the JSRRC has not yet been requested to confirm that the Veteran participated in fire and rescue unit training that involved practicing rescues in an asbestos suit with fire all around him (or being scared as a passenger when a dive bomber nearly crashed), the usual approach taken to confirming a Veteran's alleged inservice stressor, the Board believes that the record contains sufficient documentary and lay evidence to show and confirm the Veteran's training for the fire and rescue unit as his inservice stressor.  

In other words, the documentary and lay evidence corroborates the Veteran's reported stressor of training in fire while serving as the "asbestos" man in the naval air station's fire and rescue unit in October and November 1943.  

The remaining question, therefore, is whether there is a current diagnosis of PTSD consistent with the DSM-IV criteria.  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by VA.  38 C.F.R. § 4.125.  Having independently reviewed the record, the Board is satisfied that the record does in fact contain a DSM-IV PTSD diagnosis made by a qualified professional.  Complicating this matter is the fact that all of these diagnoses precede the Board's confirmation of a corroborated stressor.  However, the June 2006 and January 2010 VA examining physicians diagnosed the Veteran with PTSD based on the Veteran's fire and rescue unit experiences now considered verified.  Other VA examiners also have noted a diagnosis of PTSD.

The Board agrees with the observation of the Veteran's attorney in her letter of January 2012 that the Veteran's symptoms while in service led to his later service connection for parasomnia and hyperstartle response.  Subsequent medical examiners noted above have shown that both the Veteran's sleeping disorder and startle response symptoms were manifestations of his currently diagnosed PTSD.  It is apparent now, and without doubt, that the Veteran is currently diagnosed with PTSD.  The Board notes here that this diagnosis was based on the Veteran's relation of traumatic experiences while in service.  Further, at the time when the Veteran was in service in World War II PTSD was not a recognized disability.  Service treatment records make clear that he was discharged from service in July 1945 for somnambulism.  PTSD would not be recognized as a disability for decades.  The Veteran has sufficient medical evidence in the record to show that his parasomnia and hyperstartle response are components of his currently diagnosed PTSD.  

There can be no doubt that further inquiry could be undertaken with a view towards additional development of the claim.  This matter could be remanded for a more formal corroboration of the Veteran's inservice stressor combined with a VA examination and medical opinion based specifically on the now verified stressor.  However, as the Board finds that previous instructions in prior remands to properly develop the stressor component of this claim have not been followed, the RO twice made formal findings in September 2008 and August 2011 that there was a lack of information with which to corroborate the Veteran's claimed PTSD stressors, the record contains sufficient indicia that the Veteran indeed trained for the fire and rescue unit at the Saufley Naval Air Field in Florida in 1943, and the Veteran's lay testimony is credible, the Board also finds that information in the record has sufficiently documented and corroborated his inservice stressor.  

Existing diagnoses of PTSD are sufficient to comply with the DSM-IV protocol, and an award of service connection for PTSD, therefore, is warranted.  The Board notes that examination diagnoses have been based on the Veteran's experiences while in service assigned to the fire and rescue unit.  Therefore, the Veteran has a medical opinion linking diagnosed PTSD to service and his corroborated stressor.  In addition, the Board notes that VA physicians have made observations that the Veteran's symptoms of sleep disorder and startle response, seen since service, were components of his currently-diagnosed PTSD.  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, giving the Veteran the benefit of the doubt as the law requires, the Board finds there is credible supporting evidence of the Veteran's DSM-IV PTSD diagnosis.  

Therefore, the Board finds that the Veteran has provided evidence of all the elements required for a grant of service connection for PTSD and the claim for service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


